70 So. 3d 677 (2011)
Gina Brasher LANGLEY, Appellant,
v.
Suzanne Worrall GREEN, P.A., a/d/b/a, Suzanne W. Green, Esquire, a/k/a, The Law Firm, Appellee.
No. 1D11-2642.
District Court of Appeal of Florida, First District.
August 15, 2011.
Rehearing Denied September 30, 2011.
Gina Brasher Langley, pro se, Appellant.
No appearance for Appellee.
PER CURIAM.
DISMISSED. See Dedge v. Crosby, 914 So. 2d 1055 (Fla. 1st DCA 2005) (dismissing appeal from an amended order granting amended motion to dismiss despite the lower tribunals apparent intent to enter an appealable order). This dismissal is without prejudice to the appellants right to file a timely appeal when a final order has been rendered.
WOLF, THOMAS, and CLARK, JJ., concur.